Carver v County of Nassau (2016 NY Slip Op 00467)





Carver v County of Nassau


2016 NY Slip Op 00467


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2014-08064
2014-08065
 (Index No. 8155/12)

[*1]James Carver, etc., et al., appellants, 
vCounty of Nassau, et al., respondents, et al., defendants.


Greenberg Burzichelli Greenberg P.C., Lake Success, NY (Seth H. Greenberg,
Genevieve E. Peeples, and Daniel C. Doeschner of counsel), for appellants.
Bee Ready Fishbein Hatter & Donovan, LLP, Mineola, NY (William C. De Witt of counsel), for respondents.

DECISION & ORDER
In an action for declaratory and injunctive relief, the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (Parga, J.), entered December 9, 2013, which granted the motion of the defendants County of Nassau and Nassau County Police Department for summary judgment declaring a certain agreement dated June 2, 2008, invalid and unenforceable, and denied their cross motion, inter alia, for summary judgment declaring the agreement dated June 2, 2008, valid and enforceable, and (2) a judgment of the same court entered March 18, 2014, which, upon the order, is in favor of the defendants County of Nassau and Nassau County Police Department and against them, declaring the agreement dated June 2, 2008, invalid and unenforceable.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the judgment is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the respondents.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]).
In a related appeal in this action (see Carver v County of Nassau, _____ AD3d _____ [Appellate Division Docket No. 2013-11446; decided herewith]), we have determined that the Supreme Court properly directed the dismissal of the cause of action seeking a permanent injunction enjoining the enforcement of Local Law No. 9-2012 of the County of Nassau because that Local Law properly repealed a section of the Nassau County Administrative Code which provided for the resolution of certain disciplinary matters through binding arbitration. Further, we noted that because the County Legislature expressly committed disciplinary authority over the Nassau County Police Department to the Commissioner of Police, collective bargaining over disciplinary matters was prohibited (see Carver v County of Nassau, _____ AD3d _____; see also Matter of Town of Wallkill [*2]v Civil Serv. Empls. Assn., Inc. [Local 1000, AFSCME, AFL-CIO, Town of Wallkill Police Dept. Unit, Orange County Local 836], 19 NY3d 1066; Matter of Patrolmen's Benevolent Assn. of City of N.Y., Inc. v New York State Pub. Empl. Relations Bd., 6 NY3d 563). For these reasons, the court properly declared that an agreement dated June 2, 2008, between the plaintiff Police Benevolent Association of the Police Department of the County of Nassau, N.Y., Inc., and the defendant County of Nassau, which provided for the resolution of certain Nassau County Police Department disciplinary matters through binding arbitration, is invalid and unenforceable.
Accordingly, we affirm the judgment.
RIVERA, J.P., LEVENTHAL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court